DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-7 and 9-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barber et al. (US PGPUB 2017/0058909 A1).

Regarding claim 1, Barber et al. discloses a rotating machine (Abstract) comprising: a rotating shaft (280) extending along an axis (Fig. 2); a bearing (Fig. 8) which has an inner ring (312) externally fitted onto the rotating shaft (Fig. 2), and outer ring (316) provided on an outer peripheral side surface of the inner ring (Fig. 8), and rolling bodies (313) disposed between the inner ring and the outer ring, and supports the rotating shaft such that the rotating body is rotatable around the axis; and a housing (330-1) which has an inner peripheral surface that forms a clearance (SFD, [0088]) in which oil is disposed ([0087]), between the inner peripheral surface and an outer peripheral surface of the outer ring ([0087]), and a first oil supply hole (363) that supplies oil to the clearance ([0067]), wherein a groove portion ([0087], 318-1, 318-2), which guides the oil in a direction toward the first supply hole (390-1, Fig. 12) as the groove portion is direction to a rotation direction front side of the rotating shaft ([0088]), is formed on at least one of the outer peripheral surface of the outer ring (Fig. 8) and the inner peripheral surface of the housing facing the outer peripheral surface of the outer ring, and an outer side end of the groove portion is formed not to reach an end of the housing (Fig. 8 and Fig. 9 show that the groove portion does not reach the outer end of the housing as claimed).

Regarding claim 2, Barber et al. discloses all of claim 1 as above, wherein the groove portion includes a first groove (Fig. 12), the first groove is formed on an outer side region which is between the first oil supply hole and one of both ends of the outer ring which is close to a forming position of the first oil supply hole in an axis direction (Fig. 12), and the first groove is inclined in a direction toward the first oil supply hole from the end of the outer ring (Fig. 12 shows that the groove is inclined toward the first oil supply hole as claimed).

Regarding claim 3, Barber et al. discloses all of claim 2 as above, wherein a plurality of the first grooves are formed in the axis direction (Fig. 13 shows a plurality of the grooves they are formed at least in part in the axis direction).

Regarding claim 10, Barber et al. discloses all of claim 1 as above, wherein the outer ring has a recessed portion which is formed in a portion facing the first oil supply hole (Fig. 12 shows that the recessed portion of the inner ring faces the first oil supply hole), and a second oil supply hole (319-1 Fig. 13) which is formed to penetrate the portion where the recessed portion is formed in a direction toward the rotating shaft, and supplies the oil the rolling bodies (Fig. 13), and an oil discharge hole (380) which is formed on a side opposite to a side where the second oil supply hole is formed, and discharges the oil (Fig. 13).

Regarding claim 11, Barber et al. discloses the rotating machine according to claim 1 as above, and a compressor wheel (125) provided to one end portion of the rotating shaft (Fig. 2), and a turbine wheel (127) provided to the other end of the rotating shaft (Fig. 2).

Allowable Subject Matter
Claims 4-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 4, Barber et al. discloses all of claim 2 as above.
Barber et al. fails to teach or suggest:	“wherein the groove portion includes a second groove, the second groove is formed in a central region positioned closer to a central side of the outer ring than the outer side region, and the second groove is inclined in a direction opposite to the first groove or the same direction as the first groove”

Regarding claim 5, Barber et al. discloses all of claim 2 as above.
Barber et al. fails to teach or suggest:

“wherein the groove portion includes a third groove, the third groove is formed between a forming position of the first groove and the first oil supply hole in the outer side region, and is inclined in a direction opposite to the first groove, and one end of the first groove and one end of the third groove are connected on the rotation direction front side.”
Claims 6-7, and 9 depend from claim 5 and would therefore be allowable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745